THE COURT
(JUDSON, District Judge),
after recapitulating the main facts pro and con, said that, taking all the facts and circumstances, the presumption is that all the timber furnished except one lot of $175 was sold to Bishop and Simonson on their individual credit, and not on the credit of the Ohio; that the bill constituted a debt ¡ against Bishop and Simonson on their individual responsibility, and not as owners or agents of the Ohio. In order to constitute a lien within the meaning of the statute of the state of New York, it should appear that at the time the materials were furnished or labor performed, it was not on the personal or individual responsibility of another, but that in fact the credit was given to the ship. Appending that credit to the owner, master, agent or consignee, is giving it to the ship, *1062and the liability will continue to remain attached to the ship until the debt shall be paid in full, but in a case where it is apparent from the evidence and from all the surrounding circumstances that the original credit was to an individual then the idea of a lien under the statutes is excluded. The essential element in the evidence to bring this ease within the statute, and create the Hen, is wanting, and the judgment of the court is that the libel be dismissed.